[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-11813                  FEBRUARY 9, 2009
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                    D. C. Docket No. 07-14021-CR-KMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ALBERT WILLIAMS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 9, 2009)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Albert Williams appeals his sentence of 240 months of imprisonment for
conspiracy to distribute cocaine base. 21 U.S.C. § 846. Williams argues that his

sentence is unreasonable. We affirm.

      We review the reasonableness of a criminal sentence for an abuse of

discretion. Gall v. United States, 128 S. Ct. 586, 594, 596–97 (2007). “[T]he party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). The weight allocated

an individual factor in section 3553 “is a matter committed to the sound discretion

of the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      The district court did not abuse its discretion by imposing a sentence within

the guideline range. Although Williams complains that the court failed to consider

that he had assisted law enforcement and he had a history of substance abuse and

various mental infirmities, the court stated that it had considered those facts. The

court did not abuse its discretion when it concluded that a sentence of 240 months

of imprisonment served the statutory purposes of deterrence and adequate

punishment. See 28 U.S.C. § 3553(a); Gall, 128 S. Ct. at 597. Williams’s sentence

is reasonable.

      Williams’s sentence is AFFIRMED.




                                           2